Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 1 of 37 PageID# 218

                                                                                    1

  1                         UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
  2                              ALEXANDRIA DIVISION

  3
          CHARLOTTE CHARLES and                )
  4       TIM DUNN, Individually               )
          and as Co-Administrators             )     Civil No. 20-1052
  5       of the ESTATE OF HARRY               )
          DUNN, and NIALL DUNN,                )
  6       Individually,                        )
                                               )     Alexandria, Virginia
  7                 Plaintiffs,                )     February 3, 2021
                                               )
  8          v.                                )
                                               )
  9       ANNE SACOOLAS and                    )
          JONATHAN SACOOLAS,                   )
 10                                            )
                   Defendants.                 )
 11       ________________________             )

 12
                          TRANSCRIPT OF MOTION HEARING
 13                     BEFORE THE HONORABLE T. S. ELLIS
                          UNITED STATES DISTRICT JUDGE
 14

 15                    APPEARANCES:

 16      For the Plaintiffs:           Steven Jeffrey Toll, Esq.
                                       Agnieszka Maria Fryszman, Esq.
 17                                    Poorad Razavi, Esq.
                                       Leslie Mitchell Kroeger, Esq.
 18                                    Theodore Jon Leopold, Esq.
                                       Nicholas Jacques, Esq.
 19                                    Cohen Milstein Sellers &
                                         Toll PLLC (DC)
 20                                    1100 New York Ave, NW
                                       Suite 500, West Tower
 21                                    Washington, DC 20005

 22      For the Defendants:           John D. McGavin, Esq.
                                       Bancroft, McGavin, Horvath &
 23                                       Judkins, P.C.
                                       9990 Fairfax Boulevard
 24                                    Suite 400
                                       Fairfax, Virginia 22030
 25


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 2 of 37 PageID# 219

                                                                                    2

  1
         (Appearance page
  2      continued)

  3      COURT Reporter:       PATRICIA A. KANESHIRO-MILLER, RMR, CRR

  4

  5      Proceedings reported by stenotype shorthand.
         Transcript produced by computer-aided transcription.
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 3 of 37 PageID# 220

                                                                                       3

  1                                 P R O C E E D I N G S

  2                                        (3:06 P.M.)

  3                 THE COURT:       You may call the next matter, please.

  4                 THE DEPUTY CLERK:          The Court calls civil matter

  5       Charlotte Charles, et al., versus Anne Sacoolas, et al. Case

  6       Number 20-CV-1052.

  7                 May I have appearances please, first for the

  8       plaintiff.

  9                 MR. TOLL:      Good afternoon, Your Honor.                For the

 10       plaintiff, Steven Toll.          I would say it is nice to see you

 11       again, but it is nice to hear your voice again.                      With me is

 12       my partner who will argue, Agnieszka Fryszman.

 13                 MS. FRYSZMAN:        Good afternoon, Your Honor.

 14                 THE COURT:       How do I pronounce your name,

 15       Ms. Fryszman?

 16                 MS. FRYSZMAN:        Agnieszka Fryszman.

 17                 THE COURT:       So "Fryszman" is correct; is that right?

 18                 MS. FRYSZMAN:        Yes, sir.

 19                 THE COURT:       Thank you.

 20                 Who is on the line on behalf of the defendant?

 21                 MR. McGAVIN:       Good afternoon, Your Honor.                  My name is

 22       John McGavin, and I represent both defendants.

 23                 THE COURT:       All right.       And you will be arguing on

 24       behalf of the defendants?

 25                 MR. McGAVIN:       Yes, I will, Your Honor.


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 4 of 37 PageID# 221

                                                                                    4

  1                 THE COURT:       All right.       Now, the matter is before the

  2       Court on a motion for dismissal pursuant to the doctrine of

  3       forum non conveniens and also pursuant to a number of other

  4       claims.    There's an 11-count complaint, some counts of which

  5       the plaintiff has indicated an intention to withdraw -- I

  6       think that's four of them, maybe five -- and there's a motion

  7       to dismiss those.

  8                 In today's argument, I'm going to focus chiefly on

  9       the motion for dismissal pursuant to the doctrine of

 10       forum non conveniens, which the parties have fully briefed

 11       and I think is now ripe for disposition.

 12                 So let me begin by giving the defendant -- that's

 13       Mr. McGavin -- an opportunity.              Of course, I have read your

 14       briefs.    In fact, I'm going to ask you a number of questions,

 15       to begin with, Ms. Fryszman and Mr. McGavin.                    Let me start

 16       just generally by asking you some questions that I'm unclear

 17       about regarding the facts.            All right.       And let me address

 18       these to Mr. McGavin.

 19                 Mr. McGavin, as I understand it, this case arises

 20       from a tragic, unfortunate accident that occurred in the

 21       United Kingdom, and it was a collision between the defendant,

 22       Ms. Sacoolas' car, and the motorcycle of the decedent, a

 23       head-on collision.

 24                 Let me ask you, Mr. McGavin, as I understand it, the

 25       defendant, Ms. Sacoolas, did not remain at the scene but left


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 5 of 37 PageID# 222

                                                                                      5

  1       the scene and did not call an ambulance but later someone

  2       did.   The decedent, as I understand it, did not die instantly

  3       but died later on.

  4                 Flesh out those facts for me, Mr. McGavin.

  5                 MR. McGAVIN:       Thank you, Your Honor.              This is John

  6       McGavin, as we're asked to identify ourselves.

  7                 Your Honor, the facts as alleged in the complaint are

  8       not completely accurate about what occurred after the

  9       accident.    Ms. Sacoolas had her children in the vehicle, and

 10       upon the occurrence of the accident, she checked on her

 11       children and went to check on Mr. Dunn.                  And about that time

 12       another motorist arrived and called 9-1-1.                   She did not flee

 13       the scene of the accident; she stayed at the accident scene.

 14       So that allegation is disputed and --

 15                 THE COURT:       How long did she stay at the scene of the

 16       accident?

 17                 MR. McGAVIN:       She stayed until the rescue squad was

 18       there, but I could not tell you precisely how long, but the

 19       suggestion that she fled is just not true.

 20                 THE COURT:       Did she stay until the police came?

 21                 MR. McGAVIN:       Yes, Your Honor.           She spoke to the

 22       police.    She told them the same thing that she has said, and

 23       has accepted responsibility for the accident, and there is no

 24       dispute on liability.         This is a quantum-only case.                So she

 25       spoke to the police.         She admitted that she was on the wrong


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 6 of 37 PageID# 223

                                                                                    6

  1       side of the road and, in these proceedings, maintains that

  2       same position.

  3                  THE COURT:      Why did she flee the United Kingdom?

  4                  MR. McGAVIN:      Well, the allegations that she fled the

  5       United Kingdom are a bit overstated, in our view, Your Honor.

  6       She came to the United States and did not participate in the

  7       criminal prosecution, and that is what has caused a great

  8       deal of local interest in the UK and has gotten a great deal

  9       of publicity and a great deal of interest.                   So her reasons --

 10                  THE COURT:      Why did she flee the United Kingdom?

 11                  MR. McGAVIN:      She returned to the United States after

 12       some time, but she did not flee from the prosecution of those

 13       charges.

 14                  THE COURT:      I don't understand that.              She did leave.

 15       How soon after the accident did she return to the United

 16       States?

 17                  MR. McGAVIN:      It was within a month or so after the

 18       accident, Your Honor.

 19                  THE COURT:      Can you be more precise?              Was it within

 20       days?

 21                  MR. McGAVIN:      Your Honor, my understanding is it was

 22       approximately 30 days, but I don't know precisely the

 23       timeline of when she did leave.

 24                  THE COURT:      I assume you talked to your client, so

 25       you're confident it is about a month?


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 7 of 37 PageID# 224

                                                                                       7

  1                 MR. McGAVIN:       I am, Your Honor.            That's my

  2       understanding.

  3                 THE COURT:       I don't understand why she left.                 Could

  4       you explain that to me?

  5                 MR. McGAVIN:       Your Honor, I know that she was

  6       consulting with counsel, and what those consultations were

  7       and ultimately the decision to return to the United States I

  8       do not know, and I'm not sure that -- I do not -- I cannot

  9       answer that question in complete candor to the Court, Your

 10       Honor.

 11                 What you're saying is you know the answer but you

 12       can't disclose it?

 13                 MR. McGAVIN:       In part, Your Honor, that would be

 14       true.

 15                 THE COURT:       Well, it's puzzling.

 16                 Let me ask this question of Ms. Fryszman:                       Do you

 17       know any facts of why she left the United Kingdom and when

 18       she left?

 19                 MS. FRYSZMAN:        I do not, Your Honor.             I don't know

 20       why she left.     I do know that she told the local police that

 21       she would stay and cooperate with the investigation, but she

 22       did not and she, instead, returned to the United States.

 23                 THE COURT:       Mr. McGavin, is Mrs. Sacoolas employed by

 24       any department or agency of the United States?

 25                 MR. McGAVIN:       She has been, yes, Your Honor.


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 8 of 37 PageID# 225

                                                                                    8

  1                 THE COURT:       I understand she may have been in the

  2       past.   At the time of this accident, was she employed by any

  3       department or agency of the United States?

  4                 MR. McGAVIN:       I believe that she was, Your Honor.

  5                 THE COURT:       All right.       Do you know what department

  6       or agency of the United States?

  7                 MR. McGAVIN:       No, Your Honor.           That has not been

  8       revealed to me.

  9                 THE COURT:       Do you know what department or agency of

 10       the United States her husband was employed by?

 11                 MR. McGAVIN:       It is a matter that is -- the short

 12       answer, Your Honor, I do not know the agency or the entity by

 13       whom he is employed.         That has not been provided, and I do

 14       think there are some issues there of security.                     That's my

 15       understanding.

 16                 THE COURT:       Are you saying that Mr. and Mrs. Sacoolas

 17       were employed by an intelligence agency of the United States,

 18       and that's why she left?

 19                 MR. McGAVIN:       I think that was a significant factor,

 20       certainly, especially for Mr. Sacoolas.                  The incident

 21       occurred after they were at an Air Force base where

 22       Mr. Sacoolas was working, and Ms. Sacoolas was -- had the

 23       children there at the event and was driving the children

 24       home.

 25                 THE COURT:       And what did Ms. Sacoolas do for the


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 9 of 37 PageID# 226

                                                                                    9

  1       department or agency of the United States for which she was

  2       then employed?

  3                 MR. McGAVIN:       Your Honor, I do not have details of

  4       what her specific roles or duties were.                  I do not know that.

  5                 THE COURT:       Are you suggesting that's a matter of

  6       security, as well?

  7                 MR. McGAVIN:       That is what I have been led to

  8       believe, Your Honor, but I do not want to overstate that.

  9       And if it's something that the Court would need in his

 10       determination, I would press my client for more details.

 11                 THE COURT:       All right.       Tell me again, you said it

 12       was about 30 days after the accident that she left the United

 13       Kingdom; is that right?

 14                 MR. McGAVIN:       That is my rough understanding, Your

 15       Honor, yes.

 16                 THE COURT:       I don't know where I had the impression

 17       that she left fairly soon after the accident, but I guess I

 18       am simply mistaken.

 19                 Now, your client, Mr. McGavin, she declines to return

 20       to the United Kingdom; is that right?

 21                 MR. McGAVIN:       That's correct, Your Honor.

 22                 THE COURT:       Why does she decline to return to the

 23       United Kingdom?

 24                 MR. McGAVIN:       Her fear is that, with the tremendous

 25       media attention, that she will not receive -- or she's


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 10 of 37 PageID# 227

                                                                                      10

   1       concerned that she will not receive fair treatment both with

   2       the press and the local community.               So she is fearful upon

   3       the return, and concerned, and she's certainly apologetic and

   4       accepts full responsibility for causing this accident and has

   5       never denied it.

   6                  THE COURT:      Yes, but accepting full responsibility

   7       doesn't mean you run away; it means that you stay there and

   8       face it.    So I think you shouldn't overplay the "full

   9       responsibility" card.

 10                   Now, let me ask you this:             If she won't return to the

 11        United Kingdom, why in the world does that make the United

 12        Kingdom the right place to litigate this case under the

 13        forum non conveniens doctrine?

 14                   MR. McGAVIN:      There are a number of reasons, Your

 15        Honor, and they go in part to what the Court might ultimately

 16        do with the nature of the plaintiffs' claims.                     But in the

 17        claims that we anticipate will survive, there is a claim

 18        under the LRA for the pain and suffering of the deceased

 19        before his death.       And there will be medical providers, there

 20        will be EMTs, there will be the motorist who came up on the

 21        scene shortly after the accident, there will be healthcare

 22        professionals who would be witnesses who will be available to

 23        receive process in the UK and provide that evidence.                      In

 24        addition, Mr. Dunn, the father, has a claim in his own right

 25        for having come up on the scene and found his son in distress


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 11 of 37 PageID# 228

                                                                                      11

   1       and seeing him suffer, and he makes a claim for emotional

   2       distress.    That's not a bereavement claim or a solace claim,

   3       which is not permitted under the law of the UK, but it is a

   4       claim under which severe medical -- medical or emotional --

   5       mental or emotional distress can be tested by healthcare

   6       professionals, and that would be in the UK.

   7                 In addition, Your Honor, under the Fatal Accident

   8       Act, the plaintiff is claiming pecuniary loss, loss of

   9       services.    And as the deceased was 19 years old, emancipated,

 10        he does not leave a surviving spouse or children, then for

 11        the mother and father and surviving brother, the question

 12        will become what pecuniary services he was providing and

 13        whether that is lost income or services in kind.                      Those will

 14        have to be fully tested as the quantum of any damages that

 15        the Court will award is evaluated.               So those things are

 16        uniquely available, those witnesses and that evidence, the

 17        school records or employment records or evidence of payment,

 18        those things are uniquely within the UK, and not in the

 19        United States, where obviously Mr. Dunn lived and worked and

 20        went about his school activities or other things that he was

 21        engaged in in the UK.         So that evidence is uniquely there in

 22        the UK.

 23                  Ms. Sacoolas doesn't add or provide much to setting

 24        that quantum of damages as to what is the emotional distress

 25        suffered by Mr. Dunn after his injury and his suffering until


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 12 of 37 PageID# 229

                                                                                     12

   1       he died, Mr. Tim Dunn's claim for his emotional distress, and

   2       then evaluation of those pecuniary damages.                    So there are a

   3       number of reasons why that evidence will be far easier to

   4       develop, far easier to subpoena, far easier to present in the

   5       UK.

   6                 As to public interest, there is enormous public

   7       interest in this case in the UK, as evidenced by the

   8       tremendous amount of media attention and the interest that

   9       has gone all the way up to the Prime Minister, who has

 10        expressed some interest in this case.                 So, obviously, there

 11        is a tremendous interest there.

 12                  Plus, the law in the UK on this is very -- on a

 13        wrongful death action of this kind -- is very different than

 14        what we have in the United States.               It is very nuanced.       And

 15        we have expert -- competing expert reports that help explain

 16        it to us.    But it is a very different application of the law.

 17        Certainly, Your Honor can interpret it, but it is nuanced and

 18        it is different, and it would be likely interpreted perhaps

 19        differently than here.          That's good or bad different law, it

 20        doesn't preclude the case being dismissed on this motion, but

 21        it certainly is an important factor in the Court exercising

 22        its discretion.

 23                  So for these reasons --

 24                  THE COURT:       What -- go ahead.           "For these reasons,"

 25        go ahead, sir.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 13 of 37 PageID# 230

                                                                                     13

   1                 MR. McGAVIN:       Thank you, Your Honor.

   2                 I was going to say, for these reasons, we believe

   3       that the motion should be granted.

   4                 THE COURT:       All right.       Ms. Fryszman, you may respond

   5       now.

   6                 MS. FRYSZMAN:        Your Honor, no case has been cited to

   7       you -- and I know of no case -- where any court has dismissed

   8       on forum non conveniens grounds in favor of the jurisdiction

   9       where the defendant has stated that they will not appear.

 10        There is no precedent that I know of for such a dismissal.

 11                  The plaintiffs in this case filed here in the Eastern

 12        District of Virginia because this was the only place where

 13        they could obtain personal jurisdiction over the defendant.

 14        It is the defendant's --

 15                  THE COURT:       Ms. Fryszman, could I ask you to speak a

 16        little louder, please.

 17                  MS. FRYSZMAN:        Yes.

 18                  THE COURT:       Go ahead.

 19                  MS. FRYSZMAN:        There is Fourth Circuit precedent that

 20        says that when a plaintiff, even a foreign plaintiff, files

 21        in the defendant's home that that choice is entitled to

 22        deference.    To prevail, the defendants must show that this

 23        forum is vexatious and oppressive and that the public and

 24        private interests strongly favor transfer, and this they

 25        cannot do.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 14 of 37 PageID# 231

                                                                                         14

   1                 And I will take the witness arguments first.                       It is

   2       our view that Anne Sacoolas is a necessary and key witness.

   3       She is the only witness to Harry's pain and suffering as he

   4       lay on the ground after the accident during the time period

   5       from when the accident occurred to the time period when the

   6       first responders arrived, which in our understanding that was

   7       quite a long period.         So she is going to be a key witness as

   8       to damages.    And the Fourth Circuit, in DiFederico v.

   9       Marriott, held that that was a reason to deny

 10        forum non conveniens transfer, in that case where a key

 11        damages witness couldn't go to the foreign court.                         So on that

 12        basis alone, I think transfer is inappropriate.                      She would be

 13        a key witness on damages, and she is also a key witness on

 14        the merits.

 15                  One of the negligence claims is that she did not call

 16        for help and did not call the police when she had a duty to

 17        do so after having caused the accident.                  Although the

 18        defendants say that they have admitted full responsibility

 19        that she was driving on the wrong side of the road, they

 20        haven't spoken to that part of the negligence claim.                        And

 21        there is also the vicarious liability claim, and both Mr. And

 22        Mrs. Sacoolas will be witnesses in that claim.                     So it is our

 23        view that they will be needed at trial, and they refused to

 24        appear, and the defendants have not met their burden showing

 25        that a trial could go forward at all in the United Kingdom


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 15 of 37 PageID# 232

                                                                                      15

   1       when the defendants refuse to appear and refuse to testify in

   2       person.

   3                 As to the private factor, the witnesses are really

   4       the only private factor that has been raised, and that factor

   5       definitely favors keeping the case in the Eastern District of

   6       Virginia, where the defendants are and where they are able to

   7       participate in person.          The defendants haven't raised any of

   8       the other private factors.            So that factor (indiscernible)

   9       maintaining the case in the Eastern District of Virginia.

 10                  As to the public factors, the defendants have raised

 11        the views of the United Kingdom.               The United Kingdom strongly

 12        supports the suit going forward in the Eastern District of

 13        Virginia.    We have put in a letter from the Foreign Secretary

 14        of the United Kingdom that states -- I quote Exhibit 6 -- it

 15        says, "The British government takes the view that citizens

 16        can bring their case in whichever court they think

 17        appropriate" -- here, in the Eastern District of Virginia --

 18        "and the British government has confidence in the ability of

 19        this Court to hear the case and that the Foreign Secretary

 20        hopes that the action will be able to proceed here."                      The

 21        United Kingdom's interest is in the case proceeding in the

 22        Eastern District of Virginia.

 23                  THE COURT:       Why wouldn't the United Kingdom's

 24        interest first and foremost be to pursue it in the United

 25        Kingdom with the presence of Ms. Sacoolas if she waives her


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 16 of 37 PageID# 233

                                                                                         16

   1       immunity from civil liability?

   2                 MS. FRYSZMAN:        Ms. Sacoolas, in their papers, they

   3       have said that she refuses to return and will not return.

   4                 THE COURT:       I understand that.           But what I'm saying

   5       is why isn't it in the best interests of the United Kingdom

   6       to hear this matter in the United Kingdom, provided

   7       Ms. Sacoolas agrees to come back?               I understand she hasn't

   8       agreed to come back.         But I assume you and your clients would

   9       prefer to have this case in the United Kingdom if

 10        Ms. Sacoolas and her husband were to return and waive their

 11        immunity.    Isn't that right?

 12                  MS. FRYSZMAN:        I would need to check with our

 13        clients, but it is my understanding that she vehemently

 14        opposes returning; that the British government, as recently

 15        as this weekend, asked the Biden Administration to review the

 16        decision not to extradite, and they were refused.                         So I think

 17        that is just not in the cards, Your Honor.                   They have said in

 18        their papers that they won't return, and the United States

 19        government has said that they won't review the decision not

 20        to extradite.

 21                  THE COURT:       Are you telling me that the Biden

 22        Administration refuses to change the decision of the Trump

 23        Administration in this regard?

 24                  MS. FRYSZMAN:        That is my understanding, that they're

 25        not going to go back and re-review it.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 17 of 37 PageID# 234

                                                                                        17

   1                  THE COURT:      All right.       I just wanted that clarified;

   2       that the Biden Administration agrees with the Trump

   3       Administration on this point.

   4                  Go ahead.

   5                  MS. FRYSZMAN:       I think what they said was they

   6       wouldn't re-review it, so the decision is going to just stand

   7       as it was.

   8                  But as to the other witnesses that defendant has

   9       mentioned, we have put in affidavits from the other

 10        witnesses, and they're all willing to come to the Eastern

 11        District of Virginia live and in person.                  So this isn't a

 12        case where -- you know, the defendants have put forth no

 13        information and no evidence that any witness is refusing to

 14        come here.    So all the witnesses that we know about are

 15        willing to come here live and in person in the Eastern

 16        District of Virginia, and the opposite is true of the United

 17        Kingdom.

 18                   And as to the conflict of laws, I guess I agree with

 19        the defendants, it's going to be British law.                     We share a

 20        common legal tradition.          Everybody agrees that the Court is

 21        well equipped and capable of applying British law.                        It's in

 22        English, it is a lot like our law.               And that Virginia also

 23        has a local interest in the DiFederico case.                    Again, the

 24        Fourth Circuit says local courts have an interest in the

 25        conduct of their own citizens, particularly diplomats who are


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 18 of 37 PageID# 235

                                                                                     18

   1       representing the United States overseas (indiscernible)

   2       citizens may wish to sue someone in the United Kingdom, and

   3       we would want their courts to be receptive to our own

   4       citizens.

   5                 THE COURT:       All right.       I'm going to recess this

   6       matter briefly while I consider whether I have any questions

   7       for you on the forum non conveniens issue, and so I will

   8       leave the hearing at this time, recess it.

   9                 Tanya, you can shift me to the breakout room.

 10                  THE DEPUTY CLERK:          Yes, Judge.

 11                  MR. McGAVIN:       Judge Ellis, I'm sorry to interrupt.              I

 12        do have some more information, checking my notes, that could

 13        answer in a bit more detail a couple of your questions if you

 14        would permit me.

 15                  THE COURT:       Yes, of course, you go ahead.

 16                  MR. McGAVIN:       Thank you, sir.

 17                  I have clarified with one of my colleagues who is

 18        assisting Ms. Sacoolas that Ms. Sacoolas was employed by the

 19        State Department and that the State Department asserted

 20        diplomatic immunity and re-called her.                 So that was a factor

 21        in her leaving.      I wanted to answer that question more

 22        directly.

 23                  Secondly, Your Honor, I do want to confirm, in

 24        checking my notes, that Ms. Sacoolas, immediately after the

 25        accident, did go to Mr. Dunn.             And as she realized he was in


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 19 of 37 PageID# 236

                                                                                     19

   1       distress, a motorist came by, she flagged that motorist down,

   2       and then made the call.          She did not leave until the UK

   3       police released her.         So she stayed until release by the

   4       police.   So those --

   5                 THE COURT:       Didn't she assure the police that she

   6       would be there and available to investigate the matter in the

   7       future?

   8                 MR. McGAVIN:       She did, and she also spoke to the

   9       police in a subsequent meeting and did admit, as before.                       But

 10        as I say, it was the U.S. that asserted the diplomatic

 11        immunity, and they re-called her.

 12                  THE COURT:       Who re-called her?

 13                  MR. McGAVIN:       The State Department.

 14                  THE COURT:       Did she work for the State Department or

 15        some other agency?

 16                  MR. McGAVIN:       My understanding from my colleague, in

 17        checking these notes, Your Honor, is that she worked for the

 18        State Department, and that is also from information that she

 19        has provided.

 20                  THE COURT:       So you're telling me that she was a State

 21        Department employee, and that's not a cover job or anything

 22        like that?

 23                  MR. McGAVIN:       I don't know that, and I do not want to

 24        mislead the Court in any way on that.                 I would have to find

 25        out, to answer that correctly.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 20 of 37 PageID# 237

                                                                                        20

   1                 THE COURT:       But she's not, as I understand it, a

   2       foreign service officer.

   3                 MR. McGAVIN:       She is waiving diplomatic immunity,

   4       Your Honor, as evidenced by her affidavit.

   5                 THE COURT:       She is waiving her diplomatic immunity?

   6                 MR. McGAVIN:       Yes.     That's in her affidavit.

   7                 THE COURT:       And so if she went back -- what she is

   8       not waiving is her immunity from civil and criminal

   9       prosecution in the United Kingdom; is that right?

 10                  MR. McGAVIN:       Not civil, Your Honor.              As I take what

 11        you mean, the consequences of a civil proceeding, meaning

 12        that this lawsuit, she is not -- she is -- she is consenting

 13        to service and accepting service of a civil action in the UK.

 14        But she is not returning for purposes of the criminal

 15        proceedings, no.

 16                  THE COURT:       All right.       Anything else you want to

 17        tell me, Mr. McGavin?

 18                  MR. McGAVIN:       No.     Thank you, Your Honor.               Thank you

 19        for allowing me to provide that additional information.

 20                  THE COURT:       I may have additional questions.

 21                  Remove me to the breakout session, Tanya.

 22                  THE DEPUTY CLERK:          Yes, Judge.

 23                  (Recess taken)

 24                  THE COURT:       All right.       I have a few more questions,

 25        if I may.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 21 of 37 PageID# 238

                                                                                      21

   1                  Mr. McGavin, I've looked a little more carefully.

   2       Your statement that she remained in the UK for 30 days is off

   3       by a factor of about 2.          I think it is 18 days, from what I

   4       can tell, and it may be sooner.              I don't know.

   5                  MR. McGAVIN:      I'm sorry, Your Honor.              This is John

   6       McGavin.    I have checked on that, and I'm corrected.                    I'm

   7       told it was about 3 weeks.            I wanted to fact check myself

   8       during our recess, and that's the information that I have.

   9                  THE COURT:      18 days.

 10                   MR. McGAVIN:      It could be 18.           I was -- I thought it

 11        was a bit more, as much as 3 weeks, but I'm not going to

 12        argue that point, Your Honor.

 13                   THE COURT:      All right.       And let me ask, also,

 14        Mr. McGavin:     I have an understanding -- imperfect, to be

 15        sure -- that Ms. Sacoolas and one of the children was in the

 16        car that struck the decedent.             Mr. Sacoolas and the other

 17        child were in another automobile somewhere up ahead.                      Is that

 18        your understanding?

 19                   MR. McGAVIN:      I did not understand that to be true,

 20        but I don't know, and I don't want to misstate that record.

 21        She definitely had one of --

 22                   THE COURT:      You could --

 23                   MR. McGAVIN:      I'm sorry?

 24                   THE COURT:      -- how far ahead Mr. Sacoolas was of

 25        Ms. Sacoolas and whether he stopped for the accident?


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 22 of 37 PageID# 239

                                                                                     22

   1                 MR. McGAVIN:       I do not believe that Mr. Sacoolas was

   2       at the scene of the accident, Your Honor.                   What I

   3       understand --

   4                 THE COURT:       I'm saying you couldn't tell me how far

   5       ahead he was, if he was ahead, and whether he stopped; all

   6       you can tell me is your information is he wasn't at any time

   7       at the scene?

   8                 MR. McGAVIN:       That's correct, Your Honor.

   9                 THE COURT:       All right.       Do you have any information

 10        on that, Ms. Fryszman?

 11                  MS. FRYSZMAN:        I do not, Your Honor.             I only have

 12        what we've pled in the complaint.

 13                  THE COURT:       Are you aware, Ms. Fryszman, that there's

 14        some indication that he was driving up ahead of her -- I

 15        don't know -- it could have been miles ahead, it could have

 16        been 10 feet ahead -- with the other child?

 17                  MS. FRYSZMAN:        I read a wide range of newspaper

 18        stories, and I just -- I don't know what the facts actually

 19        are, Your Honor.

 20                  THE COURT:       All right.       Back to the

 21        forum non conveniens issue for just a moment.                     I understand

 22        that she concedes that she was negligent.                   Of course, if the

 23        matter remains here, she would be deposed, and I take it she

 24        could be deposed here even if the matter were sent back to

 25        the United Kingdom; isn't that right?


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 23 of 37 PageID# 240

                                                                                     23

   1                 MR. McGAVIN:       This is John McGavin, Your Honor.                 I

   2       think that is right.

   3                 MS. FRYSZMAN:        I believe that's right, but if there

   4       were to be a trial, the plaintiffs, of course, would like to

   5       put her on live, as we would want all the witnesses to be

   6       live.

   7                 THE COURT:       Well, of course, you can issue a subpoena

   8       if it's here and she will appear live.

   9                 MS. FRYSZMAN:        Yes.

 10                  THE COURT:       Let's see, I had another question.

 11                  I understand, Mr. McGavin, you argued that all of

 12        those witnesses who were at the scene of the accident and

 13        could testify about the pain and suffering that the decedent

 14        suffered following the accident, that they're all in England.

 15        What do you say to the fact that it appears that those

 16        witnesses have been identified and have all declared their

 17        willingness to travel to the United States for this case?

 18                  MR. McGAVIN:       Your Honor, there's a key witness here

 19        that is not identified in the materials by either side, who

 20        is the female motorist that Ms. Sacoolas flagged down within

 21        a very short time, no more than a minute or two is my

 22        understanding, after the incident, because she went to aid

 23        Mr. Dunn and could see that he was in great distress.                     She

 24        had a child or two in the car -- I'm not sure of that -- and

 25        then flagged down this motorist.               And she was in great shock


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 24 of 37 PageID# 241

                                                                                     24

   1       and upset and felt terrible, and the motorist is the one who

   2       made the call.      That motorist is a very important witness to

   3       dispel some of these statements that are made, and I do not

   4       have her name, and she is not -- I know that she is not

   5       listed in the affidavits that have been submitted by the

   6       plaintiffs, Your Honor.          That is a very important witness to

   7       dispel --

   8                 THE COURT:       Well, if you don't know her name, how do

   9       you know it isn't one of the witnesses that are in the

 10        affidavits?

 11                  MR. McGAVIN:       Because it is a female, Your Honor,

 12        it's a layperson, and what they have identified is an EMT,

 13        along with the family.          So this is a lay witness female.

 14                  THE COURT:       What's her name?

 15                  MR. McGAVIN:       I don't know her name, Your Honor.

 16                  THE COURT:       Did you ask Mrs. Sacoolas?

 17                  MR. McGAVIN:       In my information from Ms. Sacoolas, I

 18        have not secured her name or I don't have her name.

 19                  THE COURT:       Well, you just told me about a witness

 20        you think would be very favorable to your side, but you can't

 21        tell me the name of that witness.               Does that strike you as

 22        odd?

 23                  MR. McGAVIN:       I think it is something that I should

 24        know and, unfortunately, I do not.               I hope it's not odd, but

 25        I wish I was able to quote that to you, Your Honor.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 25 of 37 PageID# 242

                                                                                     25

   1                 THE COURT:       Well, it is odd.          You told me there's a

   2       witness who can dispute some of the things that the plaintiff

   3       is alleging, but you can't tell me who that witness is.                    So

   4       what you're saying is that is an important witness and the

   5       plaintiff has not shown that that witness would come to the

   6       United States.

   7                 MR. McGAVIN:       Yes.

   8                 THE COURT:       So I don't even know if that witness

   9       would be available in England if no one knows that witness'

 10        name.

 11                  MR. McGAVIN:       Ms. Sacoolas does not know her name.

 12        In looking at my notes, I see that she does not know the name

 13        of it, and it is not in the information that I have obtained

 14        from her.

 15                  THE COURT:       Well, then, how in the world does that

 16        matter here if nobody knows her name?                 She won't appear in

 17        England, either.

 18                  MR. McGAVIN:       I understand that it is in and part of

 19        the police investigation of this matter.

 20                  THE COURT:       All right.       So when the police find out

 21        the identity of this person, then we can ascertain whether

 22        that person would be willing to come to the United States if

 23        the case remains here.

 24                  MR. McGAVIN:       That's correct, obviously, yes.

 25                  THE COURT:       All right.       You indicated, also, I think,


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 26 of 37 PageID# 243

                                                                                     26

   1       Ms. Fryszman, that the UK has indicated support for plaintiff

   2       bringing the case in the United States.                  You don't mean to

   3       suggest that the UK is opposed to having the matter fully

   4       litigated in the United Kingdom, with all of the interested

   5       parties there, including the defendants?

   6                 MS. FRYSZMAN:        No, I'm saying that the private

   7       factors, one of which is the interest of the locality, all

   8       favor the Eastern District of Virginia.                  And the defendants

   9       cannot --

 10                  THE COURT:       That's a public factor.

 11                  MS. FRYSZMAN:        Sorry.      I misspoke, Your Honor.         It's

 12        a public factor, yes.         The defendants can't show that the

 13        public strongly favors transfer because the United Kingdom

 14        has indicated that they support maintaining the suit here in

 15        the Eastern District.         So all of the other factors favor the

 16        Eastern District of Virginia, and they would have to strongly

 17        favor the United Kingdom in order for transfer to be

 18        appropriate.

 19                  If I might add, as to the anonymous and missing

 20        witness, the caselaw is a hundred percent clear that the

 21        defendants would have to come forward with evidence of a

 22        witness as noncumulative testimony and an affidavit saying

 23        that he or she would not come here.                They haven't done that.

 24        They have not met their burden on that mystery witness.

 25                  THE COURT:       All right.       And the argument about the


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 27 of 37 PageID# 244

                                                                                        27

   1       application of American law -- or English law, rather -- not

   2       American law -- let me be clear about that -- it is not

   3       surprising or unusual for a Federal Court in Virginia to

   4       interpret the law of other states which may be different from

   5       the law of Virginia, as the law of the United Kingdom is from

   6       Virginia law.     And that's not a problem.               That's what judges

   7       do.   And then they fashion appropriate applicable

   8       instructions.     Now, the jury is unfamiliar with both American

   9       and English law, so I don't know that it makes any difference

 10        there.

 11                  Mr. McGavin, tell me why you think the application of

 12        English law militates in favor of a dismissal on

 13        forum non conveniens grounds given what I just said.

 14                  MR. McGAVIN:       I have no doubt, Your Honor, that you

 15        can interpret and read the materials and understand the law.

 16        But it is so summarily different in terms of how it is

 17        interpreted in the UK.          For example, Your Honor, in the

 18        United States, insurance companies issue policies of

 19        insurance that have limits, $50,000, $100,000 policies.                       The

 20        insurance policies in the UK, that is a foreign concept for

 21        them.    They don't have limits, and part of that is because of

 22        how these tragedies are interpreted under their law and how

 23        they narrowly construe bereavement laws and solace and these

 24        issues of what's a dependency or a pecuniary loss.                        So it is

 25        quite narrow and quite restricted.               And it is a very


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 28 of 37 PageID# 245

                                                                                      28

   1       different application, which although --

   2                 THE COURT:       Isn't that what you say I'm competent to

   3       understand and to instruct the jury on?

   4                 MR. McGAVIN:       To a point, Your Honor.               It's one thing

   5       for the scholars to read the law; it's another to actually,

   6       as I say in the world of trial work, make the sausage, so to

   7       speak, to actually see how it is applied.                   And it is a little

   8       different.    And that's why I think that the expert statements

   9       that we've submitted from Mr. Palmer, which outline the very

 10        limited interpretations that are applicable under UK law, are

 11        very foreign to us in a wrongful death action where we have

 12        the concepts of bereavement and solace and loss of kindly

 13        offices, those elements that are unique to at least Virginia

 14        statutory scheme for wrongful death awards.

 15                  THE COURT:       What is it you think I can't understand

 16        as a judge about that?

 17                  MR. McGAVIN:       I think what will be hard for the Court

 18        is to understand just how restrictive the awards are and how

 19        narrow their interpretations of the --

 20                  THE COURT:       Well, I might not agree with it, but that

 21        doesn't mean I can't understand it and apply it.                      Whether I

 22        agree with English law or not is totally irrelevant,

 23        completely irrelevant.          Any reason why you think I can't

 24        understand it and apply it?

 25                  MR. McGAVIN:       Well, I know you can understand it.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 29 of 37 PageID# 246

                                                                                     29

   1                 THE COURT:       Of course I can.          It's in English; isn't

   2       it?   And the opinions are in English.

   3                 MR. McGAVIN:       They are in the King's English, yes,

   4       Your Honor.

   5                 THE COURT:       All right.       And actually I have some

   6       experience in legal education in England.                   Of course, any

   7       American judge can understand it and apply it, and the jury

   8       doesn't know any different, whether they would be in England

   9       or the United States.         They have to listen to what a judge

 10        says and apply it.        I'm not moved much by that, I can tell

 11        you that.    I think that yes, it's unfamiliar, but it's in

 12        English, the cases are in English.               I can understand it, and

 13        I'm bound by it, and I will apply it in instructions.                     But I

 14        don't think it's an important factor.                 I think it is

 15        appropriate for you to raise it as a factor, but I don't

 16        think it is a decisive one.            The private factors I think you

 17        all have told me about.

 18                  Is there anything more about the private factors that

 19        you want to add, Mr. McGavin?             And then I will ask you,

 20        Ms. Fryszman.

 21                  MR. McGAVIN:       Yes, Your Honor.           The police

 22        investigation, which will include the name of this witness,

 23        who, as I get information from one of my colleagues by

 24        e-mail, is Jennifer Hewett (phonetic), is this witness' name,

 25        but I don't have an address or contact information for her.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 30 of 37 PageID# 247

                                                                                         30

   1       But that police investigation, that information will be

   2       important to us, and that of course will be something that is

   3       subject to far easier a subpoena in the UK and obtaining that

   4       information in the UK than it will be in the U.S.                         So I would

   5       add that additional information in trying to give the Court

   6       full answers to the questions that you've asked.

   7                 THE COURT:       You really think so?            Do you know about

   8       depositions in the United Kingdom, Mr. McGavin?

   9                 MR. McGAVIN:       No, Your Honor.           I'm not a -- I'm not

 10        a -- I'm not.

 11                  THE COURT:       I'm an old man, Mr. McGavin, and I go

 12        back a long ways.       Many years ago, before I was a judge, I

 13        was a lawyer litigating antitrust cases in Europe, including

 14        the United Kingdom.        It's totally irrelevant to what's before

 15        me today.    But I tried to take the deposition of people in

 16        France and Switzerland, and I almost got put in jail for

 17        trying that.     Taking depositions in Europe is far different

 18        from taking depositions here.

 19                  But anyway, we shall see.              I will consider what you

 20        have said.

 21                  How about public factors?

 22                  Well, let me ask Ms. Fryszman, do you have anything

 23        more on private factors?

 24                  MS. FRYSZMAN:        Only that they have only raised the

 25        issue of witnesses, they have not raised any of the other


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 31 of 37 PageID# 248

                                                                                     31

   1       private factors.       As to this witness, no one has put in

   2       anything before Your Honor to indicates that this witness

   3       wouldn't be willing to come here and wouldn't be willing to

   4       (indiscernible).

   5                  THE COURT:      Well, perhaps you now have the name of

   6       that witness.     I don't know what other information you're

   7       getting by e-mail, Mr. McGavin.              If you have more that you

   8       want to tell me, by all means do so, or else the person who

   9       is giving you that information can produce himself or

 10        herself, and I will hear from them if they're counsel for the

 11        defendants.

 12                   But you have the name of that person, Ms. Fryszman,

 13        and now you can pursue that.

 14                   Now, let's go to the private factors.                   Mr. McGavin,

 15        do you have anything more to tell me about the private

 16        factors?

 17                   MR. McGAVIN:      I'm checking my notes, Your Honor.

 18        Thank you.

 19                   I think I have discussed the local interest, which I

 20        think is quite strong, obviously, in the UK as evidence by

 21        the attachments that have been submitted on behalf of the

 22        plaintiff.    There seems to be an extraordinary local interest

 23        in having this matter litigated and decided.                    And the

 24        attachment from -- or the letter suggesting there is no

 25        opposition to this going forward in the U.S. is not quite the


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 32 of 37 PageID# 249

                                                                                        32

   1       same as saying that the British government has endorsed this

   2       case being taken by this Court to be decided.                     I think they

   3       defer, Your Honor, to your sound judgment.

   4                 As to court congestion, obviously the Eastern

   5       District of Virginia will move expeditiously.                     That's not an

   6       issue.    But we also understand that, in the UK, because of

   7       their procedures where they go into ADR, as this is a

   8       damages-only case, it is our understanding from Mr. Palmer,

   9       who provided our expert report, that would move

 10        expeditiously.      So there is no difference so much there.

 11                  And I mentioned, of course, the Court not being

 12        completely at home with this law.               No other public interest

 13        issues I can -- I believe that are applicable or will impact

 14        on the Court's decision other than those I have already

 15        cited.

 16                  Thank you.

 17                  THE COURT:       Refresh my recollection, if you would,

 18        please.   Is Mr. Palmer a barrister, solicitor, or academic?

 19                  MR. McGAVIN:       All right.        I believe he is a

 20        barrister.    I'm checking.         I believe that's right.               I think

 21        he is not only -- yes, he is a barrister of the English Bar

 22        and Queen's Counsel, called to the bar in 1977.

 23                  THE COURT:       All right.       Thank you.        All right.

 24                  Anything more on public factors, Ms. Fryszman?

 25                  MS. FRYSZMAN:        Yes, Your Honor.           I just wanted to


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 33 of 37 PageID# 250

                                                                                      33

   1       reiterate that the closing line of the letter from the

   2       British Foreign Secretary is, "I hope, therefore, your action

   3       in the United States is able to proceed."                   It's not quite as

   4       neutral as Mr. McGavin would have you believe.                     It is clearly

   5       a statement of support for the parents and for the action to

   6       proceed in the Eastern District of Virginia (indiscernible).

   7                 As to the barrister, one of the issues that the

   8       barrister -- the defendant's expert did not address at all --

   9                 THE COURT:       I'm sorry.       Say that again.           I can't hear

 10        you, Ms. Fryszman.

 11                  MS. FRYSZMAN:        One of the issues that the barrister

 12        for the defendants did not address at all is whether the case

 13        can, in fact, go forward remotely.               Our expert, who is also a

 14        barrister, said that British courts don't go forward

 15        remotely, and the defendants would need to be present.                      And

 16        as you know, the defendants are refusing to return to the

 17        United Kingdom for trial or for any proceedings.                      And it is

 18        the view of our barrister that the court wouldn't proceed in

 19        that manner.     So the defendants haven't, in fact, shown that

 20        it is an available or adequate forum because they didn't put

 21        in any evidence that the Court could, in fact, proceed if the

 22        defendants don't turn up in the United Kingdom.

 23                  THE COURT:       All right.       I'm going to go into a

 24        breakout session one last time, and then I will return and

 25        tell you how I intend to proceed.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 34 of 37 PageID# 251

                                                                                       34

   1                  Tanya, could you remove me to a breakout session,

   2       please.

   3                  THE DEPUTY CLERK:         Yes, Judge.

   4                  (Recess taken)

   5                  THE COURT:      All right.       Ms. Fryszman, Mr. McGavin,

   6       thank you for your arguments.             They were helpful, and your

   7       briefs, as well, and I will review them thoroughly.                       I'm

   8       going to decide this issue promptly and not go on today to

   9       the other issues, but I will schedule a hearing for the other

 10        issues on the possibility that I will deny the motion for

 11        forum non conveniens, and then I will hear these matters.

 12        But I'm going to decide the motion to dismiss on

 13        forum non conveniens grounds first, and then I will proceed

 14        on February the 17th, at 3 p.m., in the event that I deny the

 15        motion to dismiss on forum non conveniens grounds, and on

 16        that date, I will hear argument on the remaining issues on

 17        the motion to dismiss.

 18                   All right.      I thank counsel again for your arguments.

 19                   I will point out one thing.              I think it was

 20        Mr. McGavin who said this.            Mr. McGavin, you said something

 21        about the King's English.           You're wrong.         It is the Queen's

 22        English.

 23                   MR. McGAVIN:      Your Honor, I'm wondering if during

 24        your service in the -- I think it was the Navy -- if you were

 25        stationed over there and learned some of that English.                      I


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 35 of 37 PageID# 252

                                                                                       35

   1       don't know.

   2                  THE COURT:      No, I was stationed on aircraft carriers,

   3       not on the ground.        But my time in England was as a student

   4       and, later on, in a sabbatical, and so my view is it's the

   5       Queen's English, and long may she reign.

   6                  MR. McGAVIN:      Well, thank you, Your Honor.                 If my

   7       wife, who is quite a lover of the PBS British shows, hears

   8       that I made that mistake, I'm sure she will equally point out

   9       to me that I was incorrect.

 10                   THE COURT:      All right.       I thank counsel for your

 11        cooperation and your arguments.              They were, indeed, helpful.

 12                   It is an important issue.             All issues are important

 13        to the parties that are making them, and I remind myself

 14        every time of that, and I will give it careful consideration

 15        and issue a decision in advance of the February date that I

 16        have set for further arguments.              And at that time, depending

 17        on the decision I make on the forum non conveniens motion,

 18        that further argument will need to be canceled or will

 19        proceed.

 20                   Any questions, Ms. Fryszman?

 21                   MS. FRYSZMAN:       No, Your Honor.

 22                   THE COURT:      Mr. McGavin?

 23                   MR. McGAVIN:      Just confirming the date, Your Honor.

 24        I was trying to write it down quickly.                 Did you say

 25        February 17, at 3 p.m.?


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 36 of 37 PageID# 253

                                                                                      36

   1                 THE COURT:       Yes, sir.

   2                 MR. McGAVIN:       Thank you.        Nothing else.          Thank you,

   3       Your Honor.

   4                 THE COURT:       I thank counsel again.             The court stands

   5       in recess.

   6                      (Proceedings adjourned at 4:11 p.m.)

   7

   8

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
Case 1:20-cv-01052-TSE-IDD Document 22 Filed 02/05/21 Page 37 of 37 PageID# 254

                                                                                     37

   1                    CERTIFICATE OF OFFICIAL COURT REPORTER

   2

   3                      I, Patricia A. Kaneshiro-Miller, certify that the

   4       foregoing is a correct transcript from the record of

   5       proceedings in the above-entitled matter.

   6

   7

   8       /s/ Patricia A. Kaneshiro-Miller                          February 5, 2021
           ----------------------------------                     ---------------------
   9       PATRICIA A. KANESHIRO-MILLER                                   DATE

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                                202-354-3243
